DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	Claims 1-7 and 16-20 was allowed in the office action filed 9/27/21.  Examiner acknowledges canceled claims 10 and 11.    Regarding claims 8, Examiner indicated claims 11 and 14 contain allowable subject matter.  Applicant amended independent claim 8 to include the allowable features of claim 11.  Although, not all the intervening claims were included, prior art could not be found for claim 8.  Claims 9 and 12-15 depend on claim 8.  Thus, plication is in condition for allowance.

Allowable Subject Matter
Claims 1-9 and 12-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




G.D.

February 14, 2022

/GREGORY M DESIRE/Primary Examiner, Art Unit 2664